Citation Nr: 0325716	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for strabismus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from July 1943 to November 
1944, from August 1946 to June 1949, and from June 1949 to 
March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In his May 2002 substantive appeal (Form 9) to the Board, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  In a subsequent June 2003 report of contact by the 
RO, it was indicated that the veteran no longer wanted a 
hearing before a Veterans Law Judge.  The veteran provided 
testimony at a hearing before an RO hearing officer in 
November 2002.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a June 1971 decision by the Board, service connection 
for eye disorders, including strabismus, was denied.  

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for 
strabismus, when considered in conjunction with the record as 
a whole, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1. The June 1971 Board decision that denied service 
connection for eye disorders is final. 38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received since the June 1971 decision is not 
new and material to reopen the veteran's claim of entitlement 
to service connection for strabismus. 38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claim for VA 
benefits and which specific evidence, if any, the claimant is 
expected to obtain and submit, and which specific evidence 
will be retrieved by VA.

A rating decision apprised the veteran of the reasons and 
bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  


More importantly, the RO sent the veteran a letter in October 
2001 in which he was notified of the types of evidence he 
needed to submit, and the development the VA would undertake.  
He was again told what information and evidence was needed to 
reopen his claim for service connection.  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  

Additionally, the Board notes that the claims file contains 
the veteran's service medical records and post-service 
treatment records.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

Old Evidence

Service medical records for the veteran's first period of 
active service reveals that on enlistment examination, visual 
acuity in his right eye was 13/20 correctable to 20/20 and in 
the left eye it was 6/20 correctable to 13/20.  Strabismus 
was noted.  In August 1944, he reported that his glasses were 
broken while on overseas duty.  Examination revealed marked 
internal squint of the right eye.  Uncorrected visual acuity 
in the right eye was 18/20 correctable to 20/20 and in the 
left eye it was 9/20 correctable to 20/20.   

The veteran filed his initial claim for service connection 
for eye disorders in November 1944.  

In a November 1944 rating decision, the RO denied service 
connection for an eye disability based on a finding that the 
current clinically demonstrated strabismus was developmental 
in nature and not subject to service connection.  The veteran 
did not appeal the RO's decision.

Service medical records for enlistment in August 1946 showed 
that the veteran's visual acuity was 20/20 bilaterally.  On 
reenlistment examination in June 1949, his uncorrected visual 
acuity in the right eye was 20/400 corrected to 20/20 and in 
the left eye it was 20/400 corrected to 20/25.  An August 
1949 treatment record shows that the veteran broke his 
glasses and in January 1950 it was recorded that his glasses 
were wrong.  On discharge examination, visual acuity in the 
right eye was 20/200 corrected to 20/30 and in the left eye 
it was 20/40 corrected to 20/20.

In a December 1970 application, the veteran filed another 
claim for service connection for eye condition/visual 
impairment.

In a January 1971 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim.  The veteran filed a timely appeal.

In a June 1971 Board decision, it was determined that service 
connection for eye disorders was not established.  It was 
noted that prior to the veteran's entrance into active 
service, examination disclosed that his vision was defective 
and that he had strabismus.  Although his service medical 
records indicate that he broke his glasses on two occasions 
in service, they did not disclose any disease or injury to 
his eyes.  Refractive error was indicated to be a 
developmental abnormality.  The Board found that there was no 
evidence of any increase in the developmental defect by means 
of a superimposed disease or injury.  The veteran was 
informed of the Board's June 1971 decision. As such, the 
determination is final. 

In a September 2000 application, the veteran sought to reopen 
his claim for vision problems.

In a July 2001 letter, the RO notified the veteran that his 
claim had previously been considered and denied.  He was 
requested to provide new and material evidence in order to 
reopen the claim.  


New Evidence

VA clinical records dated from September 2000 to January 2001 
were received.  The records show that the veteran has been 
diagnosed with pseudophakia and has undergone cataract 
surgery.

Medical treatment records from Dean McGee Eye Institute dated 
from March 1998 to July 2001 were received.  The records 
showed that the veteran gave a history of having had 
bilateral cataract surgery.  They also note a history of 
"alternating eyes" since childhood.  He had laser surgery 
of the right eye with a diagnosis of bilateral pseudophakia.  

The veteran testified at a personal hearing in November 2002 
that he did not have problems with his eyes until he broke 
his glasses during service.   He stated that he was given 
another pair that hurt his eyes.   

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision. 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).   

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
In this case, the additional evidence received subsequent to 
the June 1971 Board decision, when considered in conjunction 
with the record as a whole, fails to establish that which was 
missing at the time of the prior final denial in June 1971.  
At the time of the June 1971 Board decision, the evidence 
showed that the veteran had been diagnosed with strabismus, 
which is considered a constitutional or developmental 
abnormality for which compensation is not payable.  See 38 
C.F.R. § 3.303(c) (2002).  The Board determined that there 
was no evidence of any increase in the developmental defect 
by means of a superimposed disease or injury.  There remains 
a lack of such evidence.  

The evidence submitted subsequent to the June 1971 Board 
decision includes VA and private medical treatment records, 
which show that the veteran has diagnoses of pseudophakia and 
cataracts of the eyes.  Although new, such evidence is not 
pertinent to the veteran's claim for service connection for 
strabismus.  The Board notes that in his substantive appeal, 
the veteran stated his current cataracts and laser treatments 
had nothing to do with his claim.  

In essence, the only additional pieces of evidence received 
on this issue that may be considered to favorably address the 
claim are the veteran's own contentions.  However, nothing 
has changed from a medical or factual standpoint since the 
last denial of this claim.  His contention that he did not 
have any problems with his eyes until he broke his glasses in 
service is cumulative, since that has always been his 
contention in regard to this matter.  His allegations alone 
are not so significant that this claim must be reopened.  The 
veteran does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

As noted above, there was no medical evidence in 1944, or, 
for that matter, in 1971, indicating that the pre-service 
strabismus was somehow aggravated by the veteran's military 
service, and there remains a lack of such evidence.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 
3 Vet. App. at 538.  Accordingly, new and material evidence 
has not been submitted with respect to the issue of 
entitlement to service connection for strabismus, and the 
appeal in this regard is denied.  Until the appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for strabismus is denied.




	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



